UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1926


SUSAN DRESS; AMY EDWARDS; STEPHANIE BARNETT, on behalf of
themselves and all others similarly situated,

                    Plaintiffs - Appellants,

             v.

CAPITAL ONE BANK (USA), N.A.,

                    Defendant - Appellee.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00343-LO-IDD)


Submitted: April 29, 2021                                         Decided: June 2, 2021


Before AGEE, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas A. Migliaccio, Jason S. Rathod, MIGLIACCIO & RATHOD, LLP, Washington,
D.C.; Jeffrey D. Kaliel, KALIEL PLLC, Washington, D.C.; Bernard Joseph DiMuro,
DIMUROGINSBERG, PC, Alexandria, Virginia; Jonathan E. Taylor, GUPTA WESSLER
PLLC, Washington, D.C.; Patrick J. Sheehan, WHATLEY KALLAS, LLP, Boston,
Massachusetts; James J. Pizzirusso, HAUSFELD, Washington, D.C., for Appellants. Beth
S. Brinkmann, Andrew J. Soukup, Colleen R. Smith, COVINGTON & BURLING, LLP,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Susan Dress, * Amy Edwards, and Stephanie Barnett (Plaintiffs) sued Capital One

Bank (Capital One), alleging, inter alia, breach of contract and breach of the covenant of

good faith and fair dealing. Plaintiffs claimed that Capital One promised its credit card

holders that they would not be charged interest on new purchases if they paid for those

purchases in full by the payment deadline, and that Capital One breached that promise.

The district court dismissed their action for failure to state a claim, and Plaintiffs appeal.

Finding no error, we affirm.

       We review de novo a district court’s dismissal of an action for failure to state a

claim. Trejo v. Ryman Hosp. Props., Inc., 795 F.3d 442, 445-46 (4th Cir. 2015). “When

ruling on a motion to dismiss, courts must accept as true all of the factual allegations

contained in the complaint and draw all reasonable inferences in favor of the plaintiff.”

Hall v. DIRECTV, LLC, 846 F.3d 757, 765 (4th Cir. 2017). To survive a motion to dismiss,

a complaint must “state[] a plausible,” not merely conceivable, “claim for relief,”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

       Specifically, here Plaintiffs must state a plausible claim for relief under Virginia

contract law. The district court, as a “federal court exercising diversity jurisdiction,” had

to apply the substantive law of the forum state. Volvo Const. Equip. N. Am., Inc. v. CLM

Equip. Co., 386 F.3d 581, 599–600 (4th Cir. 2004). Virginia law honors contractual

choice-of-law provisions. See Settlement Funding, LLC v. Von Neumann-Lillie, 645


       *
         The district court dismissed Dress’ claims for lack of standing and Plaintiffs have
not challenged that dismissal on appeal.

                                               2
S.E.2d 436, 438 (Va. 2007). Accordingly, because the parties’ contracts stated that

Virginia law governed their agreements, Virginia contract law governs Plaintiffs’ claims.

       Under Virginia law, where the terms of a contract are clear and unambiguous, the

contract is construed according to its plain meaning and a reviewing court must enforce the

contract as written by the parties. See Va. Elec. & Power Co. v. N. Va. Reg’l Park Auth.,

618 S.E.2d 323, 326-27 (Va. 2005); see also TM Delmarva Power, LLC v. NCP of Va.,

LLC, 557 S.E.2d 199, 200 (Va. 2002) (“Contracts are construed as written, without adding

terms that were not included by the parties.”). “A contract is not ambiguous merely

because the parties disagree as to the meaning of the terms used.” TM Delmarva Power,

557 S.E.2d at 200. Rather, a contract is ambiguous only “when the contract’s language is

of doubtful import, is susceptible of being understood in more than one way or of having

more than one meaning, or refers to two or more things at the same time.” Pocahontas

Mining Ltd. Liab. Co. v. CNX Gas Co., 666 S.E.2d 527, 531 (Va. 2008).

       The district court dismissed Plaintiffs’ suit because it found that the contracts

between the parties clearly authorized Capital One to impose the interest charges Plaintiffs

challenged. On appeal, Plaintiffs argue that the contracts are ambiguous and thus that their

claim that Capital One breached the contracts’ terms is plausible. However, we have

reviewed the documents governing the parties’ agreements and find that the contracts’

terms are unambiguous. Specifically, the contracts inform cardholders that, in general,

interest charges begin to accrue from the day a transaction occurs. The contracts then

“plainly declare[]” the one, limited exception to the general rule of interest accrual: namely,

that Capital One will not charge interest on new purchases only if the cardholder has timely

                                              3
paid her account balance in full. W. F. Magann Corp. v. Virginia-Carolina Elec. Works,

Inc., 123 S.E.2d 377, 381 (Va. 1962) (noting courts must construe contracts based on the

parties’ intentions as expressed by the words used therein).

       Here, because each of the Plaintiffs carried an outstanding account balance when

they made new purchases, Capital One acted within its contractual authority when it

charged interest on those new purchases. Plaintiffs’ claims for breach of contract and

breach of the covenant of good faith and fair dealing are therefore implausible. See Doctors

Co. v. Women’s Healthcare Assocs., Inc., 740 S.E.2d 523, 527 (Va. 2013) (stating that, to

prevail on a breach of contract claim, a plaintiff must show “a legally enforceable

obligation between the defendant and plaintiff, breached by defendant, which proximately

caused damages to the plaintiff”); see also Ward’s Equip., Inc. v. New Holland N. Am.,

Inc., 493 S.E.2d 516, 520 (Va. 1997) (noting that, in Virginia, the implied covenant of good

faith and fair dealing “cannot be the vehicle for rewriting an unambiguous contract in order

to create duties that do not otherwise exist”).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                              4